Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
obtain user data associated with a user/obtain a plurality of items based on the user data, the items including a plurality of relevant items and a plurality of promotional items/determine a total profit for a combination of the plurality of items by injecting the plurality of promotional items at different positions amongst the plurality of relevant items/present the plurality of items to the user based at least in part on the total profit. The claim also recites the abstract concept of a mental concept – I.e. mental process that can be performed in the human mind or using pen/paper, including an observation/judgment/evaluation, which has been identified as an abstract idea by the 2019 PEG: determine a total profit for a combination of the plurality of items by injecting the plurality of promotional items at different positions amongst the plurality of relevant items. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category.
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing device/database/user interface, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing device/database/user interface used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 9, 17 are directed to a method and computer-readable medium, respectively, that comprise similar limitations to those of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, Claims 9, 17 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.             Remaining dependent claims 2-8, 10-16, 18-20 further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: for each potential combination of the plurality of item, determining a potential total profit/total profit is determined further based on a cost-per-click ratio associated with each promotional item of the plurality of promotional items/the total profit is determined further based on a conversion value associated with each sponsored item of the plurality of promotional items.  The claims further narrow the abstract ideas of the independent claims themselves. The claims do not include any additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable in over Scholl (8655727).
	As per Claims 1, 9, 17, Scholl discloses a system, method, and computer-readable medium comprising:
	obtain user data associated with a user from a database;  (at least: col2, lines 50-67; obtaining a user search request is construed as obtaining data associated with a user; data can be stored in a database- at least: claim 5)
	obtain a plurality of items based on the user data, the plurality of items including a plurality of relevant items and a plurality of promotional items;   (at least: abstract – the advertisements are construed as the promotional items, the search results are construed as the relevant items; the items are obtained based on the user search [user data])
determine a total profit for a combination of the plurality of items by injecting the plurality of promotional items at different positions amongst the plurality of relevant items;  (at least: col5, last para overlapping col6 – advertising metrics that indicate that the advertisement set [plurality of promotional items] has been profitable or not; multiple placements of the advertisements [plurality of promotional items]: col4, lines 35-45)
present, via a user interface, the plurality of items to the user based at least in part on the total profit.   (at least: col2, lines 15-25: determine an amount to pay for placement of the ads, and provide the combinations for placement of the ads [promotional items] along with the search results [relevant items])
	As per Claims 2, 10, 18, Scholl discloses:
determining a plurality of potential combinations of the plurality of items, each potential combination including at least one of the plurality of promotional items at a potential position different from a position in the combination; (at least: col5, last para overlapping col6 – advertising metrics that indicate that the advertisement set [plurality of promotional items] has been profitable or not; multiple placements of the advertisements [plurality of promotional items]: col4, lines 35-45)
selecting the combination of the plurality of items as one of the plurality of potential combinations. (at least: col5, last para overlapping col6 – advertising metrics that indicate that the advertisement set [plurality of promotional items] has been profitable or not; multiple placements of the advertisements [plurality of promotional items]: col4, lines 35-45)
	As per Claims 3, 11, 19, Scholl discloses:
the combination is selected from the plurality of potential combination based on the total profit.  (at least: col2, lines 15-25: determine an amount to pay for placement of the ads, and provide the combinations for placement of the ads [promotional items] along with the search results [relevant items])
As per Claims 4, 12, 20, Scholl discloses:
for each potential combination of the plurality of items, determining a potential total profit; and selecting the combination from the plurality of potential combinations based on the combination corresponding to the highest potential total profit.  (at least: claim 98 – analyzing the effectiveness of advertisement sets, and the selecting of an ad set is based on the analyzing; at least: col5, last para overlapping col6 – advertising metrics that indicate that the advertisement set [plurality of promotional items] has been profitable or not; multiple placements of the advertisements [plurality of promotional items]: col4, lines 35-45)
	As per Claims 5, 13, Scholl discloses:
	the total profit is further determined based on a cost-per-click ratio associated with each promotional item of the plurality of promotional items.   (at least: claim 8 – analyzing profit of the selected ads [promotional items], profit is based on the ad cost per click – at least col1, lines 1-10)
As per Claims 8, 16, Scholl discloses:
	the combination of the plurality of items is determined based at least in part on relevancy scores  (at least:col9, last para overlapping col10 – search term score is construed as a relevancy score)
	and profit margins associated with each of the items in the plurality of items.  (at least: claim 8)

 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Scholl (8655727) in further view of Shah (20080046316).
As per Claims 6, 14, Scholl teaches a total profit of the plurality of items, Shah further teaches:
the total profit is determined further based on retail price of each item of the plurality of items.  (at least: para 24 – ad spending and demand/profit that result, wherein the profit takes into account the product sale price and ad expenditure/profit– at least: abstract.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Scholl’s existing feature, with Shah’s feature of the total profit is determined further based on retail price of each item of the plurality of items, in order to maximize profits by determining the optimal combination of sale price for a product and advertising expenditure/revenue – Shah, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Scholl (8655727) in further view of Aronowich (20140379464).
As per Claims 7, 15, Scholl teaches a total profit of the plurality of items, Aronowich further teaches:
the total profit is further based on a conversion value associated with each sponsored item of the plurality of promotional items.  (at least: para 51-55)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Scholl’s existing feature, with Shah’s feature of the total profit is further based on a conversion value associated with each sponsored item of the plurality of promotional items, since performance metrics are usually an important factor considered by advertisers – Aronowich, para 63. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hillard (20110270672) describes improving ad relevance for sponsored search advertising, while improving revenue based on a cost per click model.
Liu (20110238486) describes optimizing sponsored search ad placement for online advertising, including optimizing revenue for a search engine by ranking ads.
Collins (20070028263) describes optimizing ad campaigns, including ads displayed in response to search terms and maximizing profit for a given budget.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/10/2022